                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

BARD PERIPHERAL VASCULAR, INC.,                       )
                                                      )
                      Plaintiff and Counterclaim-     )         REDACTED PUBLIC
                      Defendant,                      )         VERSION
                                                      )
     v.                                               )        C.A. No. 15-218-JFB-SRF
                                                      )
ANGIODYNAMICS, INC.,                                  )
                                                      )
                      Defendant and Counterclaim-     )
                      Plaintiff.                      )


  LETTER TO THE HONORABLE JOSEPH F. BATAILLON FROM JOHN G. DAY


                                                ASHBY & GEDDES
                                                John G. Day (#2403)
                                                Tiffany Geyer Lydon (#3950)
                                                Andrew C. Mayo (#5207)
Of Counsel:                                     500 Delaware Avenue, 8th Floor
                                                P.O. Box 1150
Vincent J. Belusko                              Wilmington, DE 19899
Nicole M. Smith                                 (302) 654-1888
Dylan J. Raife                                  jday@ashbygeddes.com
Rose S. Lee                                     tlydon@ashbygeddes.com
Jonathan McNeal Smith                           amayo@ashbygeddes.com
Ashleigh K. Landis
MORRISON & FOERSTER LLP                         Attorneys for Bard Peripheral Vascular, Inc.
707 Wilshire Boulevard
Los Angeles, CA 90017-3543
(213) 892-5200

Dated March 6, 2019
                                          March 6, 2019



VIA ELECTRONIC FILING                                                 REDACTED PUBLIC
The Honorable Joseph F. Bataillon                                     VERSION
The U.S. District Court for the District of Nebraska
118 South 18th Plaza, Suite 3259
Omaha, NE 68102

         Re:     Bard Peripheral Vascular, Inc. v. AngioDynamics, Inc.,
                 C.A. No. 15-218-JFB-SRF

Dear Judge Bataillon:

       Pursuant to the Pretrial Order in this Case (D.I. 344) and the agreement of the Parties,
Defendant and Counterclaim Plaintiff AngioDynamics Inc. (“AngioDynamics”) and Plaintiff
Bard Peripheral Vascular, Inc. respectfully submit objected-to testimony which AngioDynamics
expects to present at trial on March 7, 2019. Bard presents the following objections to
AngioDynamics’s designations to the Court, to which AngioDynamics has responded.


                                              Respectfully,

                                              /s/ John G. Day

                                              John G. Day (#2403)

JGD/nml
Attachments

cc:      All Counsel of Record (via electronic mail; w/attachments)




{01427732;v1 }
